ORDER
PER CURIAM.
Larry Lee Coleman (Movant) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. Movant contends the motion court clearly erred in denying his motion because his trial counsel was ineffective in failing to disqualify a juror.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s decision is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 29.15(k). An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum of law, for their information only, setting forth the reasons for this order. We affirm judgment pursuant to Rule 84.16(b).